In re Mitchell, Don; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. O, No. 98-1058; to the Court of Appeal, Fifth Circuit, No. 00-KH-1214.
Granted for the sole purpose of transferring the application to the district court for enforcement of its order of December 6, 1999, in which it ordered the court rep or*' ■ er to provide relator with a transcript of his guilty plea colloquy, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.